Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Publication Number: 2011/009082 A1) in view of Lesandro et al. (US Publication Number: 2012/0054095 A1).
As per claim 1, Walker et al. teaches a method for conducting a transaction, comprising (abstract; ¶ 0448): receiving, at a first processor, operationally coupled to a first memory, a delivery order relating to a delivery of a product to a recipient by a courier service, the delivery order including a cash on delivery option (¶ 0160, 0392, 0397, 0445 and 0473); receiving, at the first processor, a delivery status of the product to the recipient, the delivery status indicating whether the delivery of the product was successful or unsuccessful, a successful delivery status comprising a confirmation of a successful delivery of the product by both the recipient and a delivery personnel associated with the courier service (¶ 0160, 0392, 0397, 0443-0446 and 0473); receiving, at the first processor, a payment status for the product, the payment status indicating whether payment was successful or unsuccessful, a successful payment status comprising receiving the payment in cash from the recipient by the delivery personnel after the recipient has accepted the product as satisfactory, and thereafter the delivery personnel indicating the payment on a user interface of a mobile device associated with the courier service  (¶ 0160, 0392, 0397, 0443-0446 and 0473); and confirming, at the first processor, whether both the delivery status and the payment status are successful, and after confirming that both the delivery status and the payment status are successful, arranging an electronic funds transfer from an account of the courier service to an account of a merchant that supplied the product, thereby completing the transaction (¶ 0212 and 0596).
Walker et al. does not explicitly teach, but Lesandro et al. teaches after the recipient has checked to determine if the product delivered is acceptable and accepted the product as satisfactory (abstract; ¶ 0896-0901).
Therefore, it would have been prima facie obvious at the time the invention was made to have include after the recipient has checked to determine if the product delivered is acceptable and accepted the product as satisfactory feature to method of Walker et al., because adding the feature helps to prevent fraud ([1205] of Lesandro et al.) or facilitate business ([1734] of Lesandro et al.).
As per claim 2, Walker et al and Lesandro et al. teach the method as claimed in claim 1 described above.  Walker et al. teaches the method further comprising: (i) receiving, at a third processor operationally coupled to a third memory, that is in communication with the first processor, a purchase request for the product (¶ 0349 and 0552); and (ii) generating, at the third processor, the delivery order based on the purchase request (¶ 0160, 0286 and 0394).  
As per claim 3, Walker et al and Lesandro et al. teach the method as claimed in claim 1 described above.  Walker et al. teaches wherein arranging an electronic funds transfer from an account of the courier service to an account of the merchant comprises the courier service instructing an issuer associated with the courier service to pay a price of the product to the merchant (¶ 0212 and 0596).  
As per claim 4, Walker et al and Lesandro et al. teach the method as claimed in claim 2 described above.  Walker et al. teaches wherein the purchase request comprises one or more of: a description of the product, a price of the product, and data associated with the merchant (¶ 0148, 0246 and 0686).  
As per claim 5, Walker et al and Lesandro et al. teach the method as claimed in claim 1 described above.  Walker et al. does not explicitly teach, but Lesandro et al. teaches wherein the delivery status comprises the check to determine if the product delivered is acceptable by the recipient (abstract; ¶ 0896-0901).
Therefore, it would have been prima facie obvious at the time the invention was made to have include wherein the delivery status comprises the check to determine if the product delivered is acceptable by the recipient feature to combined method of Walker et al. and Lesandro et al., because adding the feature helps to prevent fraud ([1205] of Lesandro et al.) or facilitate business ([1734] of Lesandro et al.).
As per claim 6, Walker et al and Lesandro et al. teach the method as claimed in claim 1 described above.  Walker et al. teaches wherein a confirmation of the successful delivery by both the recipient and the delivery personnel comprises both the recipient and the delivery personnel indicating an acceptance of the product on the user interface of the mobile device, the mobile device providing options for selection associated with delivery for both the recipient and the delivery personnel (¶ 0160, 0337 and 0473).
As per claim 7, Walker et al and Lesandro et al. teach the method as claimed in claim 3 described above.  Walker et al. teaches wherein instructing an issuer associated with the courier service to pay a price of the product to the merchant comprises transmitting  to a second processor an instruction to pay the price of the product to the merchant on: (i) the delivery status comprising confirmation of the successful delivery of the product to the recipient (abstract; ¶ 0160, 0392, 0397, 0443-0446 and 0473); and 3PatentP03511-US-UTIL2 (ii) the payment status comprising confirmation of a successful cash payment for the product by the recipient (abstract; ¶ 0160, 0392, 0397, 0443-0446 and 0473).  
As per claim 8, Walker et al and Lesandro et al. teach the method as claimed in claim 1 described above.  Walker et al. teaches wherein an instruction to cancel the transaction is transmitted to a second processor upon the first processor determining that both the delivery status and the payment status are unsuccessful (¶ 0291, 0473-0474 and 0664).  
As per claim 9, Walker et al and Lesandro et al. teach the method as claimed in claim 1 described above.  Walker et al. teaches wherein the method further comprises: upon the recipient paying in cash and the delivery personnel indicating non-payment on the user interface of the mobile device, the transaction is cancelled (¶ 0291, 0473-0474 and 0664).  
As per claim 10, Walker et al and Lesandro et al. teach the method as claimed in claim 1 described above.  Walker et al. teaches the method further comprising: transmitting, to a fourth processor operationally coupled to a fourth memory, the fourth processor being in communication with the first processor, a confirmation message based on: (i) the delivery status comprising a confirmation of a successful delivery of the product to the recipient (¶ 0337 and 0392); and (ii) the payment status comprising a confirmation of a successful cash payment of the product by the recipient (¶ 0337 and 0392).  
As per claim 11, claim 11 is equivalent of claim 1.  Please see claim 1 rejection described above.
As per claim 12, claim 12 is equivalent of claim 2.  Please see claim 2 rejection described above.
As per claim 13, claim 13 is equivalent of claim 3.  Please see claim 3 rejection described above.
As per claim 14, claim 14 is equivalent of claim 4.  Please see claim 4 rejection described above.
As per claim 15, claim 15 is equivalent of claim 7.  Please see claim 7 rejection described above.
As per claim 16, claim 16 is equivalent of claim 5.  Please see claim 5 rejection described above.
As per claim 17, claim 17 is equivalent of claim 7.  Please see claim 7 rejection described above.
As per claim 18, claim 18 is equivalent of claim 10.  Please see claim 10 rejection described above.
As per claim 19, claim 19 is equivalent of claim 8.  Please see claim 8 rejection described above.
As per claim 20, claim 20 is equivalent of claim 1.  Please see claim 1 rejection described above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697